Citation Nr: 0331773	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass with atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran failed to report for his scheduled December 2002 
hearing, of which he had been notified via letter in October 
2002.  Accordingly, his request for a hearing is considered 
as withdrawn.  See 38 C.F.R. § 20.704(d) (2003).


REMAND

In January 2003 the Board ordered additional development of 
evidence.  His Social Security Administration (SSA) records 
were obtained and associated with his claims folder in March 
2003.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations that 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  As such, the Board is remanding this matter so 
that veteran's claims folder may be reviewed by the RO.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his claims.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then readjudicate the 
veteran's claims in light of the actions 
taken and all evidence received since the 
March 2002 Statement of the Case (SOC).  
If the claims remain denied, the RO 
should issue a Supplemental SOC (SSOC) to 
the veteran and his representative before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since March 2002, to include a summary of 
the evidence, including his SSA records, 
and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



